 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE CONTRERAS,                                  Case No. 1:19-cv-01523-AWI-SAB
12                 Petitioner,                         DEATH PENALTY CASE
13          v.                                         ORDER THAT COUNSEL SHOW CAUSE
                                                       WHY SANCTIONS SHOULD NOT BE
14   RONALD DAVIS, Warden of California State          IMPOSED FOR FAILURE TO OBEY THE
     Prison at San Quentin,                            COURT’S SCHEDULING ORDER
15
                   Respondent.                         Deadline to Respond: January 22, 2020
16

17

18         A review of the record in this action reveals that Petitioner Jorge Contreras through

19 counsel Brian Pomerantz and Ken Murray and Respondent Warden Ron Davis through counsel
20 Deputy Attorneys General Kenneth Sokoler and Christina Hitomi Simpson have not complied

21 with the Court’s January 16, 2020 deadline to file a case management conference joint

22 statement. (See Doc. No. 14 at 2-3.)

23         Additionally, a review of eVoucher reveals that Petitioner through counsel Pomerantz

24 and Murray have not complied with the Court’s January 16, 2020 deadline to submit an initial

25 case budget and supporting documentation. (Id. at 3)

26         The Court has inherent power to sanction parties or their attorneys for improper

27 conduct. Chambers v. Nasco, Inc., 501 U.S. 32, 43-46 (1991); Roadway Express, Inc. v.

28 Piper, 447 U.S. 752, 766 (1980); Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). District
                                               1
 1 courts have the inherent power to control their dockets and “in the exercise of that power, they

 2 may impose sanctions.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986).

 3          Local Rule 110 provides that “failure of counsel or of a party to comply with these

 4 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 5 sanctions . . . within the inherent power of the Court.”

 6          Counsel for Petitioner and Respondent respectively neither have complied with the

 7 January 16, 2020 deadline as noted above, nor contacted the Court regarding the non-

 8 compliance.

 9          Accordingly,

10          1.      Counsel for Petitioner and Respondent respectively shall show cause why

11 sanctions should not be imposed by each filing a written response to this order no later than

12 January 22, 2020 or waive any entitlement to show cause. Upon review of counsel’s written

13 response or upon a failure to respond, the Court may order a show cause hearing regarding

14 imposition of sanctions.

15          2.      The Clerk of the Court is directed to serve this order upon counsel for

16 Petitioner,      Brian     Pomerantz      (habeas@protonmail.com)       and      Ken     Murray

17 (kenmurraylaw@gmail.com),          and    counsel     for   Respondent,       Kenneth    Sokoler

18 (kenneth.sokoler@doj.ca.gov) and Christina Hitomi Simpson (christina.simpson@doj.ca.gov).

19
     IT IS SO ORDERED.
20

21 Dated:        January 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                    2
